Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua et al. (PG Pub. 2012/0279260).
Regarding claims 1-3, Dua et al. teach a cloth product comprising thermally fusible fibers  and fiber s having a higher melting point then the thermally fusible fibers at a predetermined ratio thereof wherein the cloth product has a first region and a second region having a greater degree of fusion than the first region (as the fusible fiber is taught in specified desired regions) [Abstract and 0038]. The thermal fusion fiber comprises a core portion and a sheath portion wherein the sheath portion covers the outer periphery of the core portion and has a melting point lower than that of the core portion and the cloth product is woven and knitted. The second region is positioned in a region requiring greater strength than the other regions and the cloth product is clothing and the second region is located on the outer surface and inner surface of the cloth product and corresponds to at  least one of a collar, a body side, a yoke, a pocket, a skirt, a front stand, a front end, a tab, a belt and a belt loop. [0001 and 0046]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789